Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2135
                       Lower Tribunal No. F83-1017
                          ________________


                           Darryl Keith Rolle,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Law Office of Thomas G. Neusom, and Thomas G. Neusom (Fort
Lauderdale), for appellant.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.